               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 UNITED STATES OF AMERICA

 V.                                            CRIMINAL ACTION FILE

 JIM C. BECK,                                  NO. 1:19-CR-184-MHC-JSA

       Defendant.



                                       ORDER

      This action comes before the Court on the Report and Recommendation

("R&R") of Magistrate Judge Justin S. Anand [Doc. 45] recommending that

Defendant's Amended Motion to Disqualify Counsel and to Suppress Statements

("Def.'s Mot.") [Doc. 33] be denied. The Order for Service of the R&R [Doc. 46]

provided notice that, in accordance with 28 U.S.C. § 636(b)(l), the parties were

authorized to file objections within fourteen (14) days of the receipt of that Order.

Defendant has filed objections to the R&R ("Def.'s Objs.") [Doc. 48].

I. LEGAL STANDARD

      In reviewing a Magistrate Judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made." 28 U.S.C. § 636(b)(l). "Parties
filing objections to a magistrate's report and recommendation must specifically

identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court." United States v. Schultz, 565 F.3d

1353, 1361 (11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548

(11th Cir. 1988)). If there are no specific objections to factual findings made by

the Magistrate Judge, there is no requirement that those findings be reviewed de

novo. Garvev v. Vaushn, 993 F.2d 776, 779 n.9 (1 1th Cir. 1993) (citations

omitted). Absent objection, the district court judge "may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate


judge," 28 U.S.C. § 636(b)(l), and may accept the recommendation if it is not

clearly erroneous or contrary to the law. FED. R. CMM. P. 59(a). In accordance


with 28 U.S.C. § 636(b)(l) and Rule 59 of the Federal Rules of Criminal

Procedure, the Court has conducted a de novo review of those portions of the R&R


to which Defendant objects and has reviewed the remainder of the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

II. DISCUSSION

      As an initial matter, in support of his Objections, Defendant "relies upon the

argument set out in his previously-filed briefs and adopts the same as his

objections to the R&R." Def.'s Objs. at 1. "[A] party does not state a valid
objection to an R&R by merely incorporating by reference previous filings."


Hammonds v. Jackson, No. 13-CV-71 1-MHS, 2015 WL 12866453, at *6 n.2 (N.D.


Ga. May 18, 2015); see also Jacobs v. Usner, No. CV 08-470, 2016 WL 4803917,

at *1 (W.D. Pa. Sept. 14, 2016) ("When filing objections to a report and

recommendation, underlying briefs may not be incorporated by reference.");


Masimo Corp. v. Philips Elec. N.A. Corp, 62 F. Supp. 3d 368, 376 (D. Del. 2014)

(holding that underlying briefs may not be incorporated by reference when filing

objections to a report and recommendation); Morrison v. Parker, 90 F. Supp. 2d


876, 878 (W.D. Mich. 2000) (citations omitted) ("Plaintiffs' general, nonspecific

objections, purporting to incorporate by reference their earlier brief, are tantamount


to no objection at all and do not warrant further review."). Accordingly, the Court


will not review the prior arguments made by Defendant to Judge Anand, but only

will consider specific objections made to the R&R.

      Defendant first criticizes the R&R for being "internally inconsistent" as to

whether Rule 4.2(a) of the Georgia Rules of Professional Conduct, which restricts

a lawyer's communications with another person known to be represented by a


lawyer, also bars the government's use of a cooperating informant to communicate


with a represented defendant prior to the issuance of an indictment. Def.'s Objs. at


1-3. The relevant rule states as follows: "A lawyer who is representing a client in
a matter shall not communicate about the subject of the representation with a


person the lawyer knows to be represented by another lawyer in the matter, unless


the lawyer has the consent of the other lawyer or is authorized to do so by law or


court order." Ga. R. Prof. Conduct 4.2(a). The commentary to Rule 4.2(a)


provides an important exception with respect to law enforcement activities:


      A lawyer having independent justification or legal authorization for
      communicating with a represented person is permitted to do so. . . .
      Communications authorized by law . . . include constitutionally
      permissible investigative activities of lawyers representing
      governmental entities, directly or through investigative agents. Prior to
      the commencement of criminal or civil enforcement proceedings, when
      there is applicable judicial precedent that either has found the activity
      permissible under this Rule or has found the Rule inapplicable.

Ga. R. Prof. Conduct 4.2(a), cmts. 1-2.


      Judge Anand found as follows: (1) there appears to be no Georgia judicial

precedent as to whether pre-indictment, covert criminal investigative activities are


authorized under Rule 4.2, (2) at least one Georgia Superior Court Judge and many

federal courts have found such conduct to be permissible, (3) the few cases cited

by Defendant that have found or suggested potential violations involved overt,

direct contacts by prosecutors or law enforcement agents directed by them as


opposed to undercover informants, and (4) there are strong policy reasons why


Rule 4.2(a) should not apply to legitimate, covert investigation techniques. R&R

at 4-14. Notwithstanding the above, because there is no binding judicial precedent
in Georgia, Defendant argues that the Court should conclude that the United

States' activity in using a cooperating witness (referred to in the indictment as

"M.B.") is illegal because it violates Rule 4.2(a) and there is an absence of Georgia
              I



legal precedent. Def.'s Mot. at 10; Def.'s Objs. at 2. Judge Anand considered this


argument and rejected it, finding that

      under the natural meaning of the phrase "applicable judicial precedent,"
      the Court is not limited to binding decisions of the Supreme Court of
      the United States, the Eleventh Circuit, or Georgia's appellate courts.
       Rather, the Court can consider the overwhelming weight of the non-
      binding but persuasive caselaw from neighboring or other inferior
      jurisdictions dealing with the same or similar issues.

       ****

       Thus, while Georgians] no-contact mle applies to pre-indictment
       conduct by prosecutors, this Court finds persuasive the great majority
       of the cases that have found covert investigative contacts by informants
      to be within the "authorized by law" exception. Thus, the Court finds
      no violation based on the facts alleged here.


R&R at 16-17 (footnote omitted).

       This Court agrees with Judge Anand. Defendant's position that, in the

absence of binding precedent as to what is acceptable conduct under a Georgia


Rule of Professional Conduct, all such conduct becomes automatically illegal,


would lead to absurd results. Even when there is no binding precedent with respect


to the interpretation of constitutional, statutory, or regulatory provisions, courts in


this circuit frequently consider the authority of other courts that have considered
the same issue to be persuasive. See, e.g.. Garden v. Town ofHarpersville, No.


2:15-CV-01381-RDP, 2017 WL 4180858, at *19 (N.D. Ala. Sept. 21, 2017);

United States v. $83,274.51, No. 2:13-CV-153-JEO, 2013 WL 5524729, at *4

(N.D. Ala. Sept. 30, 2013); United States v. Jackson, No. CR295CR174-WHA,

2007 WL 1125646, at *1 (M.D. Ala. Apr. 16, 2007). Moreover, the modifier

"applicable" to the term "judicial precedent" in the commentary to Rule 4.2(a)

indicates that the precedent is not limited to "binding" authority but includes

persuasive authority if the judicial opinion is otherwise "applicable" to the conduct

at hand.


      Defendant's position is particularly curious because he finds fault with

Judge Anand's failure to rely upon the district court's decision in United States v.

Tapp, No. CR107-108, 2008 WL 2371422, at *1 (S.D. Ga. June 4, 2008), a case

which, of course, is not binding authority. This Court does not find Tapp to be

persuasive authority in the present context either because it did not involve the

question of whether Rule 4.2(a) prohibits the government's use of a cooperating

informant against the target of an investigation prior to indictment when the target

has retained a lawyer.


      In Tapp, the target of an investigation was called by the prosecutor before

the grand jury and voluntarily appeared and testified, but the prosecutor did not
notify the target's lawyer. Tapp, 2008 WL 2371422,at *3. The Tapp court first


considered whether federal prosecutors should be exempted from the so-called

"No-Contact Rule" and concluded (again, after considering decisions from courts


outside this circuit) that "there seems to be a unified perception by the courts that

the No-Contact Rule should apply to all lawyers, including federal prosecutors."


Id at * 15. After a review of several cases which discussed whether the No-


Contact Rule should apply to pre-indictment prosecutorial conduct (about which

courts are not in harmony), the Tapp court found persuasive the reasoning that


there should not be an absolute bar upon such conduct, that situations should be


addressed on a case-by-case basis, and that "this Court believes that pre-indictment


contact with representative persons should not be the [g]ovemment's standard


practice." Id at * 15-16. The bottom line in Tapp was that the court found the


conduct of the prosecutor to be a "bad practice" which "served no investigative


purpose and would have removed the prosecutor from the case had she not


already been removed by the United States Attorney. Id. at * 19-20.


      Tapp involved a direct contact by the prosecutor, and there was no such


conduct complained of in this case. The cases cited by Judge Anand distinguish

that situation and hold that disciplinary rules similar to Rule 4.2(a) do not prohibit

criminal investigative techniques such as the one used in this case. See R&R


                                           7
at 5-6.


          Finding, as it must, that Rule 4.2(a) [of the Utah Rules of Professional
          Conduct] applies under the circumstances of this case to prohibit overt
          government contact with [d]efendant as a person known to them to be
          represented by counsel in the matter under investigation, does not, the
          court stresses, implicate the policy concerns expressed by other courts
          in evaluating the application of no-contact rules. Courts considering
          the [g]ovemmenfs actions in light of various no-contact mles have
          virtually uniformly, since at least United States v. Hammad, 858 F.2d
          834 (2d Cir. 1988), considered and weighed the [g]ovemmenfs
          legitimate interest in law enforcement and investigating crimes against
          the danger that through such exparte contact, a target might be "tricked
          into giving his case away by opposing counsel's artfully crafted
          questions." [United States v.]Ryans, 903 F.2d [731,] 739 [(10th Cir.
          1990)] (quoting United States v. Jamil, 707 F.2d 638, 645 (2d Cir.
          1983)). This court's ruling does not in any way upset the "legitimate
          investigative techniques"—including "the use of informants to gather
          evidence against a suspect"—that prosecutors are expressly
          "authorized by law to employ" in conducting and supervising criminal
          investigations.


United States v. Koerber, 966 F. Supp. 2d 1207, 1233 (D. Utah 2013).

          Next, Defendant, without citing any authority, contends that the R&R would

establish a precedent that "there are virtually no limits on the government's ability

to conduct criminal investigations prior to indictment." Def.'s Objs. at 3. The




1 The relevant portion of Utah Rule of Professional Conduct 4.2(a) states: "In
representing a client, a lawyer shall not communicate about the subject of the
representation with a person the lawyer knows to be represented by a legal
professional in the matter, unless the lawyer has the consent of the legal
professional."


                                             8
R&R is limited to the situation at hand, namely, did the United States in this case

violate Rule 4.2(a) when it used a cooperating informant prior to indictment?

Judge Anand and this Court find it did not. Indeed, were Defendant's position to

be accepted, any person fearful of being a future target in a federal criminal

investigation could retain an attorney, have that attorney write a letter to every

United States Attorney advising of his representation of the individual, and any

future criminal investigation of that individual that involved a conversation with an

informant would be prohibited.

      Defendant objects to the fact that the R&R focuses "almost entirely" on Rule

4.2(a) "and largely ignores Defendant's argument based on Rule 3.4" of the Rules

of Professional Conduct. Def.'s Objs. at 4. Judge Anand gave that latter argument


as much attention as Defendant did himself. See Def.'s Am. Mot. at 8-9


(Defendant's argument that "The Prosecutors Violated Rule 3.4" comprises just


under eight lines of a sixteen-page brief). Rule 3.4(g) provides that a lawyer shall

not "use methods of obtaining evidence that violate the legal rights of the opposing

party or counsel." Ga. R. Prof. Conduct 3.4(g). Defendant cites no authority that


supports his contention that using an informant to communicate with a suspect


would violate his legal rights.
      Finally, Defendant asserts that the R&R "misapplies Defendant's argument

regarding the McDade Amendment." Def.'s Objs. at 4 (citing R&R at 19). As a

matter of fact, in his motion, Defendant did not make much of an argument


regarding the federal statute known as the McDade Amendment, 28 U.S.C.


§ 5 3 OB. The entire reference in Defendant's motion was as follows:


      The Georgia Rules of Professional Conduct (the "Bar Rules") apply to
      prosecutors when handling investigations and prosecutions in this
      Court. See 28 U.S.C. § 530B(a) ("An attorney for the Government shall
      be subject to State laws and rules, and local Federal court rules,
      governing attorneys in each State where such attorney engages in that
      attorney's duties, to the same extent and in the same manner as other
      attorneys in that State.").


Def.'s Mot. at 5. There was then a footnote which stated: "The law also provides


that '[t] he Attorney General shall make and amend rules of the Department of

Justice to assure compliance with this section.' IcL at § 530B(b)." Id. There was

no further reference to these code sections in the remainder of Defendant's Motion.


      Defendant now specifically asserts that if the United States' conduct violated

the Georgia Rules of Professional Conduct, then it also violated the McDade

Amendment, which would warrant suppression of the evidence obtained from the


informant in this case. Def.'s Objs. at 4-5. Pretermittmg the question of whether


this specific argument was properly raised in the first instance before Judge Anand,

Defendant recognizes that this position is contrary to the decision of the United


                                          10
the United States Court of Appeals for the Eleventh Circuit in United States v.

Lowerv, 166 F.3d 1119 (llth Cir. 1999), which held as follows:

      When it comes to the admissibility of evidence in federal court, the
      federal interest in enforcement of federal law, including federal
      evidentiary rules, is paramount. State rules of professional conduct, or
      state rules on any subject, cannot tmmp the Federal Rules of Evidence.
      Cf. Baylson v. Disciplinary Bd. of Supreme Court of Pa., 975 F.2d 102,
      111-12 (3d Cir. 1992) (refusing to apply in federal court a state ethics
      rule that was inconsistent with the Federal Rules of Criminal Procedure
      and interfered with federal grand jury practice). Federal Rule of
      Evidence 402 provides:

             All relevant evidence is admissible, except as otherwise
             provided by the Constitution of the United States, by Act
             of Congress, by these rules, or by other rules prescribed by
             the Supreme Court pursuant to statutory authority. That is
             an exclusive list of the sources of authority for exclusion
             of evidence in federal court. State rules of professional
             conduct are not included in the list.


Id at 1125 (footnote omitted). Although this is binding precedent2, Defendant

contends he "has asserted a good faith argument for reversal of this precedent" and


is making his objection to preserve the record. Def.'s Objs. at 5.


III. CONCLUSION

      Accordingly, after a de novo review of those portions of the R&R to which

Defendant objects, the Court OVERRULES his objections [Doc. 48]. Finding no



2 Federal district courts of this circuit are bound by the precedents of the Eleventh
Circuit Court of Appeals. In re Hubbard, 803 F.3d 1298, 1309 (11th Cir. 2015).


                                          11
clear error in the remaining portions of the R&R, the Court ADOPTS the R&R

[Doc. 45] as the Opinion and Order of the Court.

      It is hereby ORDERED that Defendant's Amended Motion to Disqualify

and to Suppress Statements [Doc. 33] is DENIED.

      IT IS SO ORDERED this             ay of December, 2019.




                                      MARKH.COHEN
                                      United States District Judge




                                        12
